409 U.S. 238
93 S. Ct. 566
34 L. Ed. 2d 444
John R. DILLARD, etc.,v.INDUSTRIAL COMMISSION OF VIRGINIA et al.
No. 72-5411.
Supreme Court of the United States
December 11, 1972

PER CURIAM.


1
Appellant brought a class action to challenge the constitutionality of a state regulation that permitted temporary suspension of his workmen's compensation payments without a prior hearing. He appealed an adverse judgment, but his jurisdictional statement states that after the decision below 'an Order was entered by the Commission approving a lump-sum settlement of $4,243.20 in full settlement of [his] individual claim for compensation for his injury which occurred on March 15, 1971.'


2
In this state of the record, the motion to proceed in forma pauperis is granted, the judgment is vacated, and the case is remanded to the United States District Court for the Eastern District of Virginia to consider whether this case is moot.